DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/6/2022 is acknowledged.  The traversal is on the ground  that Examiner des not demonstrate Groups lack unity of invention.  This is not found persuasive because the newly cited reference Tamai et al (US 5380805) clearly teaches the blend, cited in independent claim 1 of instant Application
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al (US 5380805) as evidences by Wu et al (Study on Thermal Properties and Crystallization Behavior of Blends of Poly(phenylene sulfide)/Poly(ether imide), Polymer-Plastics Technology and Engineering, 49: 1506–1514, 2010). 

Tamai teaches a composition useful for sintering molding (see 50:35), comprising dry blending polyetherimide (see Example 1 at 40:20) with  polyphenylene sulfide (see Examples 42-45 at 55:25) at 98:2 to 50:50 ratio.

Tamai does not teach Thermal Properties and Crystallization Behavior of Blends of Poly(phenylene sulfide)/Poly(ether imide).
Wu studies such behavior for the blend of amorphous semicrystalline Poly(phenylene sulfide) (PPS) and Poly(ether imide) (PEI) at PPS/PEI ratio within the range of 80/20 to 20/80 (see Tables 1-4).
In particular, Wu demonstrated that PEI has Tg within the range of 212.6C to 217.9C (see Table 1) and the melting point of PPS is around 278C (see page 1507, chapter Materials). Note that both Tamai and Wu use  the same PPS (Ryton P-4 manufactured by Phillips Petroleum Co) and the same PEI (Ultem 1000,  a commercial product of General Electric Co).
The blend demonstrates a common melting point (see Table 1 and especially Table 4 and Figures 1 and 2). 

Note that Tamai teaches a sintering molding, but does not mention laser sintering SLS method. However, since Tamai’s blend is suitable for broadly defined sintering, it also useful for SLS procedure, since they both based on the same principles and differ only by the heat source. 


4.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aneja et al (US 20070066765).

Aneja teaches Phase separated blends of semicrystalline polyaryletherketones, and  polysulfone etherimide (see Abstract), suitable for sintering (see 0178).
Aneja  teaches that a crystallization temperature, as measured from a molten polymer mixture
cooled at a rate of 80° C/min, is greater than or equal to about 250° C (see claim 17).

Regarding the corresponding limitation of claim 6, Aneja is silent regarding flame retardant component.

However, it is well known that polymers having polysulfone fragments have such properties. 

Note that Aneja teaches sintering molding, but does not mention laser sintering SLS method. However, since Aneja ’s blend is suitable for broadly defined sintering, it also useful for SLS procedure, since they both based on the same principles and differ only by the heat source. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aneja et al (US 20070066765).

Aneja  disclose  that the polyarylether ketones have a crystalline melting point from 300 to 420° C (see claim  13), while the polysulfone etherimide has a glass transition temperature (Tg), from 240 to 350° C (see claim 14) and the blend have a crystallization melting point (see claim 17) .
Thus, when polysulfone etherimide Tg is below 275C, the limitations of claim 1 are met. 

Note that Aneja does not teach the composition with claimed Tg and Tm difference in one example.
However, Tg and Tm temperature ranges both polymers overlapped.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in the art to use the blend with claimed the limitation about component Tg and Tm difference, since it clearly named in the reference.








6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765